UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FISCAL YEAR ENDED DECEMBER 31, or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TRANSITION PERIOD FROM TO . Commission File Number: 000-51730 Thomas Weisel Partners Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3550472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One
